DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 16, delete the word --entered-- and replace it with the word --entering--.
In claim 5, line 2, delete the word --entered-- and replace it with the word --entering--.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-4 (labeled pages 5-8) of the Applicant Arguments/Remarks Made in an Amendment filed 6/11/21, the examiner’s amendment noted above, and the claim language below.  Please note that the examiner contacted the applicant’s representative, Christopher Bernard (48234) on 6/17/21, 
Claim 1 recites a charging station monitoring system comprising: a radar, a digital camera and a communication device which are arranged at a charging apparatus of a charging station, the radar and the digital camera each having a sensing range covering a parking lot associated with the charging apparatus and an area around the parking lot, the communication device being configured to communicate with a cloud server which is associated with an intelligent portable device of a user, the digital camera being normally closed, and the charging apparatus being normally deactivated; and a controller configured to activate the digital camera based on sensed information from the radar, and, when the radar senses there is a vehicle entering the parking lot, to determine whether the vehicle is an electric vehicle or not, to wake up the charging apparatus for preparation for charging if the controller determines that the vehicle is an electric vehicle, and to send the occupation state of the charging apparatus to the cloud server after the charging apparatus starts to charge the vehicle; wherein, when the controller determines that the vehicle entering the parking lot is a non-electric vehicle, the controller sends corresponding information of the vehicle to the cloud server, and the cloud server then sends the received information to the user's intelligent portable device.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Casanova (US 2015/0356498) discloses a system with wirelessly managed parking of vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.P./            Examiner, Art Unit 2859       

/EDWARD TSO/             Primary Examiner, Art Unit 2859